                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Demario Bernard Austin,          )               JUDGMENT IN CASE
                                       )
             Petitioner(s),            )                 3:18-cv-00329-RJC
                                       )              3:16-cr-00278-RJC-DSC
                  vs.                  )
                                       )
                USA,                   )
            Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Oral Order entered in Court on 3/2/2021 and written Order entered on 3/10/2021.

                                                March 10, 2021




         Case 3:18-cv-00329-RJC Document 19 Filed 03/10/21 Page 1 of 1
